As filed with the Securities and Exchange Commission on February 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:September 30, 2015 Date of reporting period:December 31, 2014 Item 1. Schedules of Investments. Alpha Defensive Alternatives Fund Schedule of Investments at December 31, 2014 (Unaudited) Shares Value ALTERNATIVE FUNDS - 75.41% AQR Multi-Strategy Alternative Fund - Institutional Class $ Avenue Credit Strategies Fund - Institutional Class BlackRock Global Long/Short Equity Fund - Institutional Class * Deutsche Global Infrastructure Fund - Institutional Class Gotham Neutral Fund - Institutional Class * John Hancock Funds II - Absolute Return Currency Fund - Institutional Class * John Hancock Funds II - Global Absolute Return Strategies Fund - Institutional Class Osterweis Strategic Income Fund Scout Unconstrained Bond Fund - Institutional Class TOTAL ALTERNATIVE FUNDS (Cost $26,379,677) EQUITY FUNDS - 11.54% Westwood Income Opportunity Fund - Institutional Class TOTAL EQUITY FUNDS (Cost $3,400,121) FIXED INCOME FUNDS - 11.85% DoubleLine Emerging Markets Fixed Income Bond Fund - Institutional Class Templeton Global Total Return Fund - Advisor Class TOTAL FIXED INCOME FUNDS (Cost $4,245,167) MONEY MARKET FUNDS - 1.18% Invesco STIT Liquid Assets Portfolio - Institutional Class, 0.07% + TOTAL MONEY MARKET FUNDS (Cost $406,904) Total Investments (Cost $34,431,869) - 99.98% Other Assets in Excess of Liabilities - 0.02% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of December 31, 2014. Alpha Opportunistic Alternatives Fund Schedule of Investments at December 31, 2014 (Unaudited) Shares Value ALTERNATIVE FUNDS - 88.04% AllianceBernstein Select U.S. Long/Short Portfolio - Institutional Class * $ AQR Style Premia Alternative Fund - Institutional Class ^ Goldman Sachs MLP Energy Infrastructure Fund - Institutional Class Hotchkis and Wiley Value Opportunities Fund - Institutional Class ^ IVA Worldwide Fund - Institutional Class PIMCO Stockplus AR Short Strategy Fund - Institutional Class Rivernorth Core Opportunity Fund - Class R Robeco Boston Partners Long/Short Equity Fund - Institutional Class * Third Avenue Focused Credit Fund - Institutional Class Wasatch Frontier Emerging Small Countries Fund - Investor Class Weitz Partners III Opportunity Fund - Institutional Class * Western Asset Macro Opportunities Fund - Class I ^ TOTAL ALTERNATIVE FUNDS (Cost $58,773,894) EQUITY FUNDS - 5.66% Grandeur Peak Global Opportunities Fund - Institutional Class TOTAL EQUITY FUNDS (Cost $3,223,446) EXCHANGE-TRADED FUNDS - 4.77% iShares Gold Trust * TOTAL EXCHANGE-TRADED FUNDS (Cost $3,194,809) MONEY MARKET FUNDS - 1.15% Invesco STIT Liquid Assets Portfolio - Institutional Class, 0.07% + TOTAL MONEY MARKET FUNDS (Cost $773,958) Total Investments (Cost $65,966,107) - 99.62% Other Assets in Excess of Liabilities - 0.38% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of December 31, 2014. ˆ A portion of this security is considered illiquid. The fair value of all illiquid portions total $3,154,461, which represents 4.69% of total net assets. Alpha Capital Funds Notes to Schedules of Investments December 31, 2014 (Unaudited) Note 1 – Securities Valuation The Alpha Capital Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share (“NAV”),determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2014: Alpha Defensive Alternatives Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $
